DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 1/20/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al. (10,215,582).
For claims 1 and 8, Goyal discloses a computer-implemented method, comprising: 
initialize a navigation application on a device; determine a current location of the device; receive a destination (Fig. 4B, col. 9, lines 1-29, col. 12, lines 50-66, col. 13, lines 64- 67, where the navigation function is initialized based on current location and destination); 
determine whether a known geographical feature is located on a travel path to the destination, the known geographical feature being derived from a user profile (Fig. 2, 4A, abstract, col. 3, lines 55-67, col. 7, lines 33-49, where known geographical features, such as road segments are recorded and determined from user profiles and determine whether the known geographical features are located on the travel path to the destination); 
in response to determining that a known geographical feature is not located on the travel path to the destination, outputting graphical and audio directions to the destination (Col. 3, lines 41-52, col. 4, lines 23-26); and 
in response to determining that a known geographical feature is located on the travel path to the destination, performing a sub-method comprising: 
determining whether the device is currently in a known area; and outputting graphical and audio directions to the known geographical feature in response to determining that the device is not currently in the known area (Col. 1, line 61 – col. 2, line 5, col. 3, lines 7-30, 38-52, col. 15, lines 15-30, col. 16, lines 4-12, where graphical 

For claim 2, Goyal discloses in response to determining that a known geographical feature is located on the travel path to the destination, determining whether the device is currently in a known area; and outputting graphical directions to the known geographical feature in response to determining that the device is currently in the known area, the known area being derived from the user profile, wherein audio directions to the known geographical feature are not output (Fig. 4, 5, col. 3, lines 7-30, 38-52, col. 7, lines 33-49, col. 9, lines 1-29).

For claims 3 and 9, Goyal discloses the known geographical feature is selected from the group consisting of a road and a waypoint (Col. 3, lines 7-30, 38-67).

For claims 4 and 10, Goyal discloses outputting graphical and audio directions in response to determining that the device has traveled outside of the known area (Col. 4, lines 23- 34, col. 9, lines 1-29, where graphical and audio directions are provided in response to determining that the device is traveling outside of the known/familiar area).

For claims 7 and 13, Goyl discloses gathering information about the travel path traveled to the destination for updating the user profile (Fig. 4A, 5, col. 8, lines 54-64, col. 11, lines 5-24, col. 13, lines 39-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (10,215,582) as applied to claims 1 and 8 above, and further in view of Miyazaki et al. (US 2019/0226864 A1).
For claims 5 and 11, Goyal does not specifically disclose selecting, from a plurality of known geographical features in the known area, the known geographical feature which has the greatest overlap with the travel path to the destination. Miyazaki in the same field of the art discloses selecting, from a plurality of known geographical features in the known area, the known geographical feature which has the greatest overlap with the travel path to the destination (Paragraph 0050, 0054, 0055, 0065-0067, 0076, where route determination to the destination is based on familiarity zones and therefore the route would have the greatest overlap with known geographical feature). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Goyal to selecting, from a plurality of known geographical features in the known area, the known geographical feature which has the greatest overlap with the travel path to the destination, taught by Miyazaki to present routes that would be easy for drivers to travel based on roads and areas that are familiar to the drivers.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (10,215,582).
For claims 6 and 12, Goyal discloses determining that the device has entered a known area, and outputting graphical directions to a known geographical feature in the known area in response to determining that the device is currently in the known area, wherein audio directions to the known geographical feature are not output during outputting of the graphical directions while the device is in the known area (Fig. 4, 5, col. 3, lines 7-30, 38-52, col. 7, lines 33-49, col. 9, lines 1-29), but does not specifically disclose the device entering a second known area and to a second known geographical feature. However, it would have been obvious for one of ordinary skill in the art the known areas and geographical features taught by Goyal include various areas and features that can encompass different portions within the routes depending on the current and destination(s), for example, the device may be within the home and/or office areas or any intermediate destinations/waypoints between the final destinations of the determined routes and number of known areas will be entered by the device, which would be the second or third known areas and features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0347996 A1) Coleman et al. discloses a route determine system that presenting routes to user factor with familiarity.
(US 2017/0122765 A1) Boss et al. discloses an adaptive audio guidance navigation system providing routes with known geographical features and areas and conditionally suppressing audio guidance.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661